Citation Nr: 0737899	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2007, to support his claims, the veteran testified 
at a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).


FINDING OF FACT

Obstructive lung disease is related to the veteran's period 
of active duty.


CONCLUSION OF LAW

Obstructive lung disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Board is granting the veteran's respiratory disorder 
claim, so any concerns about whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA are inconsequential.  Cf. Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of 
VA not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  This is akin to the situation 
here inasmuch as the mere fact that the Board is granting the 
claim, in full, necessarily means no further notification or 
development of the claim is needed since the requested 
benefit is being granted, regardless.

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, the available 
service medical records, VA medical records and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims that he is entitled to service connection 
for his breathing problems because he was first diagnosed 
with breathing problems during military service in 1955, 
following a lung condition he contracted while working in the 
Panama Canal Zone.

In a statement dated in November 2005, M.G., D.O., related 
that the veteran had  obstructive airway disease.  The 
November 2005 letter also notes that treatments with 
bronchodilating medications had not been successful in 
reversing this problem.  With respect to etiology, the 
private physician stated in the November 2005 letter that 
there was a temporal relationship between service and the 
veteran's symptoms.  He then opined that he was confident 
with a reasonable medical probability that his military 
service caused veteran's current pulmonary disease.  The 
presence of some form of respiratory ailment during service 
is also noted in numerous lay statements submitted by the 
veteran. No medical opinion or other competent medical 
opinion to the contrary has been presented. So, in accordance 
with Hickson, supra, there is medical evidence of a current 
condition, and medical evidence that the veteran's current 
condition had it's onset during his military service.  
Accordingly the requirements for service connection for 
obstructive lung disease are met and the claim is granted.




ORDER

Service connection for obstructive lung disease is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


